   Case 3:19-cv-02639-X Document 5 Filed 11/26/19               Page 1 of 42 PageID 138




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 HI-TECH PHARMACEUTICALS, INC.,                Civil Action No. 3:19-cv-02639-X

                       Plaintiff,
                                               Jury Trial Demanded
               vs.

 USPLABS, LLC, JACOBO GEISSLER,
 JONATHAN DOYLE, MODERN SPORTS
 NUTRITION, AND DOES 1-100,

                       Defendants.


     MODERN SPORTS NUTRITION, LLC’S ANSWER AND COUNTERCLAIMS
              AGAINST HI-TECH PHARMACEUTICALS, INC.
       Defendant Modern Sports Nutrition, LLC (“Modern Sports Nutrition”) files this Answer

and Counterclaims against Plaintiff Hi-Tech Pharmaceuticals, Inc. (“Plaintiff” or “Hi-Tech”).

                                          ANSWER

       Except as specifically admitted herein, Modern Sports Nutrition denies all allegations and

averments of Plaintiff’s Complaint With Jury Demand (the “Complaint”) and otherwise responds

as follows:

                                    NATURE OF THE ACTION

        1.     Modern Sports Nutrition admits that Plaintiff purports to bring its claims under

15 U.S.C. § 1125, unfair competition under Texas law, tortious interference with prospective

business relationships, injury to business reputation under Texas Business & Commerce Code §

16.29, and the Declaratory Judgment Act (28 U.S.C. §§ 2201 and 2202). Modern Sports

Nutrition denies the remaining allegations of Paragraph 1.




                                               1
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                    Page 2 of 42 PageID 139



                                          THE PARTIES

        2.      Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 2 of the Complaint and therefore denies same.

        3.      Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 3 of the Complaint and therefore denies same.

        4.      Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 4 of the Complaint and therefore denies same.

        5.      Modern Sports Nutrition admits the allegations in Paragraph 5 of the Complaint.
                                 JURISDICTION AND VENUE

        6.      Modern Sports Nutrition admits that this Court has subject matter jurisdiction

over the claims alleged in the Complaint pursuant to 28 U.S.C. §§ 1331 and 1338(a) and (b), 28

U.S.C. §§ 2201 and 2202, and 28 U.S.C. § 1367(a), if such claims were properly alleged.

Modern Sports Nutrition denies the remaining allegations of Paragraph 6 of the Complaint.

        7.      Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in in Paragraph 7 of the Complaint and therefore denies same.

        8.      Modern Sports Nutrition admits that it is subject to personal jurisdiction in this

district, if the claims in the Complaint were properly alleged. Modern Sports Nutrition denies

that it resides in Texas, that it has committed acts within Texas and this judicial district giving

rise to this action, or that it has established minimum contacts with the forum through USPlabs.

Modern Sports Nutrition is without sufficient information or belief to admit or deny the

remaining allegations contained in Paragraph 8 of the Complaint and therefore denies same.

        9.      Modern Sports Nutrition admits that venue is proper in this judicial district

pursuant to 28 U.S.C. §§ 1391(b) and (c) but denies that this venue is the most convenient

forum to hear this case as against Modern Sports Nutrition. Modern Sports Nutrition denies that

venue is proper under 28 U.S.C. § 1400(b) as Plaintiff has not asserted a claim of patent

infringement. Modern Sports Nutrition further denies that it resides in this judicial district, that

it has committed acts within this district giving rise to this action, that it does business in this

                                                  2
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 3 of 42 PageID 140



district through USPlabs, or that it provides services in this district. Modern Sports Nutrition is

without sufficient information or belief to admit or deny the remaining allegations contained in

Paragraph 9 of the Complaint and therefore denies same.

                                 GENERAL ALLEGATIONS

       10.     With respect to the allegations in Paragraph 10 of the Complaint, the Criminal

Indictment 3-15-CR-494 (the “USPlabs Criminal Indictment”) speaks for itself; therefore,

Modern Sports Nutrition denies the allegations in this paragraph of the Complaint to the extent

they are inconsistent with or contradict the face of the USPlabs Criminal Indictment.

       11.     With respect to the allegations in Paragraph 11 of the Complaint, the USPlabs

Criminal Indictment speaks for itself; therefore, Modern Sports Nutrition denies the allegations

in this paragraph of the Complaint to the extent they are inconsistent with or contradict the face

of the USPlabs Criminal Indictment.

       12.     With respect to the allegations in Paragraph 12 of the Complaint, the USPlabs

Criminal Indictment speaks for itself; therefore, Modern Sports Nutrition denies the allegations

in this paragraph of the Complaint to the extent they are inconsistent with or contradict the face

of the USPlabs Criminal Indictment.

       13.     In response to Paragraph 13 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations contained in this

paragraph and therefore denies same.

       14.     With respect to the allegations in Paragraph 14 of the Complaint, the USPlabs

Criminal Indictment speaks for itself; therefore, Modern Sports Nutrition denies the allegations

in this paragraph of the Complaint to the extent they are inconsistent with or contradict the face

of the USPlabs Criminal Indictment.

       15.     With respect to the allegations in Paragraph 15 of the Complaint, the USPlabs

Criminal Indictment speaks for itself; therefore, Modern Sports Nutrition denies the allegations

in this paragraph of the Complaint to the extent they are inconsistent with or contradict the face

of the USPlabs Criminal Indictment.

                                                3
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 4 of 42 PageID 141



        16.    In response to Paragraph 16 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations contained in this

paragraph and therefore denies same.

        17.    In response to Paragraph 17 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations contained in this

paragraph and therefore denies same.

        18.    With respect to the allegations in Paragraph 18 of the Complaint, the USPlabs

Criminal Indictment speaks for itself; therefore, Modern Sports Nutrition denies the allegations

in this paragraph of the Complaint to the extent they are inconsistent with or contradict the face

of the USPlabs Criminal Indictment.

        19.    With respect to the allegations in Paragraph 19 of the Complaint, any

“Superseding Indictment” speaks for itself; therefore, Modern Sports Nutrition denies the

allegations in this paragraph of the Complaint to the extent they are inconsistent with or

contradict the face of the “Superseding Indictment.”

        20.    Modern Sports Nutrition admits that according to the public records of the U.S.

Patent and Trademark Office, over various periods of time, USPlabs is named as the registered

owner of the federal trademark registrations listed in Paragraph 20 of the Complaint. Modern

Sports Nutrition denies that USPlabs currently holds a federal registration for “MODERN

BCAA,” as Modern Sports Nutrition is the owner of U.S. Trademark Registration No.

4,324,549. Modern Sports Nutrition is without sufficient information or belief to admit or deny

the remaining allegations contained in Paragraph 20 of the Complaint and therefore denies

same.

        21.    Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 21 of the Complaint, and therefore denies same.

        22.    Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 22 of the Complaint, and therefore denies same.



                                                4
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 5 of 42 PageID 142



        23.    Modern Sports Nutrition admits the allegations in Paragraph 23 of the

Complaint.

        24.    Modern Sports Nutrition admits the allegations in Paragraph 24 of the

Complaint.

        25.    Modern Sports Nutrition admits the allegations in Paragraph 25 of the

Complaint.

        26.    Modern Sports Nutrition admits the allegations in Paragraph 26 of the

Complaint.

        27.    Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 27 of the Complaint, and therefore denies same.

        28.    To the extent Paragraph 28 of the Complaint purports to assert a legal

conclusion, it does not require a response. Modern Sports Nutrition is without sufficient

information or belief to admit or deny the remaining allegations contained in Paragraph 28 of

the Complaint and therefore denies same.

        29.    With respect to the allegations in Paragraph 29 of the Complaint regarding

USPlabs’ February 28, 2019 Plea Agreement (the “Plea Agreement”), the Plea Agreement

speaks for itself; therefore, Modern Sports Nutrition denies the allegations in this paragraph of

the Complaint to the extent they are inconsistent with or contradict the face of the Plea

Agreement.

        30.    In response to Paragraph 30 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations and therefore denies

same.

        31.    In response to Paragraph 31 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations and therefore denies

same.




                                                5
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 6 of 42 PageID 143



        32.    In response to Paragraph 32 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations and therefore denies

same.

        33.    With respect to the allegations in Paragraph 33 of the Complaint, the Plea

Agreement speaks for itself; therefore, Modern Sports Nutrition denies the allegations in this

paragraph of the Complaint to the extent they are inconsistent with or contradict the face of the

Plea Agreement. Modern Sports Nutrition specifically denies that the provision of the Plea

Agreement cited in Paragraph 33 of the Complaint includes the “MODERN BCAA” trademark.

        34.    To the extent Paragraph 34 of the Complaint purports to assert a legal

conclusion, it does not require a response. Modern Sports Nutrition specifically denies that

USPlabs was precluded from assigning the “MODERN BCAA” trademark to Modern Sports

Nutrition. Modern Sports Nutrition is without sufficient information or belief to admit or deny

the remaining allegations contained in Paragraph 34 of the Complaint and therefore denies

same.

        35.    In response to Paragraph 35 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations and therefore denies

same.

        36.    In response to Paragraph 36 of the Complaint, Modern Sports Nutrition admits

that Plaintiff sells, distributes, and markets supplement products. Modern Sports Nutrition is

without sufficient information or belief to admit or deny the remaining allegations in Paragraph

36 of the Complaint and therefore denies same.

        37.    Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 37 of the Complaint and therefore denies same.

        38.    In response to Paragraph 38 of the Complaint, Modern Sports Nutrition admits

that Plaintiff’s products are available in traditional “brick and mortar” stores and through online

retailers. Modern Sports Nutrition is without sufficient information or belief to admit or deny



                                                6
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 7 of 42 PageID 144



the remaining allegations contained in Paragraph 38 of the Complaint and therefore denies

same.

        39.    Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 39 of the Complaint and therefore denies same.

        40.    Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 40 of the Complaint and therefore denies same.

        41.    Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 41 of the Complaint and therefore denies same.

        42.    Modern Sports Nutrition admits that according to the public records of the U.S.

Patent and Trademark Office, Plaintiff has filed the trademark applications listed in Paragraph

42 of the Complaint. Modern Sports Nutrition denies that the Plaintiff’s application for

“MODERN BCAA” was filed based on an “intent to use.” Modern Sports Nutrition is without

sufficient information or belief to admit or deny the remaining allegations contained in

Paragraph 42 of the Complaint and therefore denies same.

        43.    In response to Paragraph 43 of the Complaint, Modern Sports Nutrition admits

that Plaintiff is marketing products under the names “Jack3d,” “OxyElite Pro,” and “Modern

BCAA,” and that the depicted “Jack3d” and “OxyElite Pro” products appear to show the

products marketed. Modern Sports Nutrition denies that the “Modern BCAA” product shown in

Paragraph 43 of the Complaint is the product marketed by Plaintiff because the picture is of

Modern Sports Nutrition’s MODERN BCAA® product. Modern Sports Nutrition is without

sufficient information or belief to admit or deny the remaining allegations contained in

Paragraph 43 of the Complaint and therefore denies same.

        44.    Modern Sports Nutrition admits that Plaintiff used the marks “USPlabs,”

“Jack3d,” and “OxyElite” online, including on the social media platforms Facebook and

Instagram. Modern Sports Nutrition is without sufficient information or belief to admit or deny

the remaining allegations in Paragraph 44 of the Complaint and therefore denies same.



                                               7
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 8 of 42 PageID 145



       45.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 45 of the Complaint and therefore denies same.

       46.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 46 of the Complaint and therefore denies same.

       47.     To the extent Paragraph 47 of the Complaint purports to assert a legal

conclusion, it does not require a response. Modern Sports Nutrition is without sufficient

information or belief to admit or deny the remaining allegations contained in Paragraph 47 of

the Complaint and therefore denies same.

       48.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 48 of the Complaint and therefore denies same.

       49.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 49 of the Complaint and therefore denies same.

       50.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 50 of the Complaint and therefore denies same.

       51.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 51 of the Complaint and therefore denies same.

       52.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 52 of the Complaint and therefore denies same.

       53.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 53 of the Complaint and therefore denies same.

       54.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 54 of the Complaint and therefore denies same.

       55.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 55 of the Complaint and therefore denies same.

       56.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 56 of the Complaint and therefore denies same.



                                               8
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 9 of 42 PageID 146



       57.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 57 of the Complaint and therefore denies same.

       58.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 58 of the Complaint and therefore denies same.

       59.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 59 of the Complaint and therefore denies same.

       60.     Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations contained in Paragraph 60 of the Complaint and therefore denies same.

       61.     To the extent Paragraph 61 of the Complaint purports to assert a legal

conclusion, it does not require a response. Modern Sports Nutrition is without sufficient

information or belief to admit or deny the remaining allegations contained in Paragraph 61 of

the Complaint and therefore denies same.

       62.     Modern Sports Nutrition admits that in a Trademark Assignment Agreement

dated May 29, 2019, USPlabs assigned U.S. Trademark Registration No. 4,324,549 for

“MODERN BCAA” to Modern Sports Nutrition. Modern Sports Nutrition denies the

remaining allegations in Paragraph 62 of the Complaint.

       63.     Modern Sports Nutrition denies the allegations contained in Paragraph 63 of the

Complaint.

       64.     Modern Sports Nutrition admits the allegations contained in Paragraph 64 of the

Complaint.

       65.     In response to Paragraph 65 of the Complaint, Modern Sports Nutrition denies

that USPlabs improperly assigned the “MODERN BCAA” trademark and denies that the

“MODERN BCAA” trademark is invalid or non-transferable. Modern Sports Nutrition is

without sufficient information or belief to admit or deny the remaining allegations contained in

Paragraph 65 of the Complaint and therefore denies same.

       66.     In response to Paragraph 66 of the Complaint, Modern Sports Nutrition admits

that there is a real, actual, and justiciable controversy regarding Plaintiff’s use of the “USPlabs”

                                                 9
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 10 of 42 PageID 147



and “MODERN BCAA” trademarks in association with dietary supplement products. Modern

Sports Nutrition denies that Plaintiff has a right to maintain its trademark application for

“MODERN BCAA.” Modern Sports Nutrition is without sufficient information or belief to

admit or deny the remaining allegations contained in Paragraph 66 of the Complaint and

therefore denies same.

                                         COUNT I
              (Tortious Interference with Prospective Business Relationships)
       67.     Modern Sports Nutrition incorporates by reference the responses contained in

Paragraphs 1–66, as if fully set forth herein.

       68.     In response to Paragraph 68 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       69.     In response to Paragraph 69 of the Complaint, Modern Sports Nutrition is

without sufficient information or belief to admit or deny the allegations contained therein and

therefore denies same.

       70.     In response to Paragraph 70 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       71.     In response to Paragraph 71 of the Complaint, Modern Sports Nutrition admits

that it desires to prevent Plaintiff’s customers or potential customers from purchasing products

bearing the infringing mark “MODERN BCAA.” Modern Sports Nutrition is without sufficient

information or belief to admit or deny the remaining allegations contained in Paragraph 71 of

the Complaint and therefore denies same.

       72.     In response to Paragraph 72 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       73.     In response to Paragraph 73 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       74.     In response to Paragraph 74 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

                                                 10
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19              Page 11 of 42 PageID 148



                                          COUNT II
                                 (Federal Unfair Competition)
       75.     Modern Sports Nutrition incorporates by reference the responses contained in

Paragraphs 1–74, as if fully set forth herein.

       76.     In response to Paragraph 76 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       77.     In response to Paragraph 77 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       78.     In response to Paragraph 78 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       79.     In response to Paragraph 79 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       80.     In response to Paragraph 80 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       81.     In response to Paragraph 81 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       82.     In response to Paragraph 82 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       83.     In response to Paragraph 83 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       84.     In response to Paragraph 84 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

                                      COUNT III
                             (Common Law Unfair Competition)
       85.     Modern Sports Nutrition incorporates by reference the responses contained in

Paragraphs 1–84, as if fully set forth herein.




                                                 11
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 12 of 42 PageID 149



       86.     In response to Paragraph 86 of the Complaint, Modern Sports Nutrition admits

that there is a likelihood of confusion between Plaintiff’s purported marks and the identical

mark that Modern Sports Nutrition is using and enforcing. Modern Sports Nutrition denies the

remaining allegations contained in this paragraph.

       87.     In response to Paragraph 87 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       88.     In response to Paragraph 88 of the Complaint, Modern Sports Nutrition admits

that its use and/or enforcement of its “MODERN BCAA” trademark is knowing and intentional,

but Modern Sports Nutrition denies that such use or enforcement is “unauthorized” and denies

the remaining allegations contained in this paragraph.

       89.     In response to Paragraph 89 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       90.     In response to Paragraph 90 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       91.     In response to Paragraph 91 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

                                          COUNT IV
                                (Injury to Business Reputation)
       92.     Modern Sports Nutrition incorporates by reference the responses contained in

Paragraphs 1–91, as if fully set forth herein.

       93.     In response to Paragraph 93 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       94.     In response to Paragraph 94 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

       95.     In response to Paragraph 95 of the Complaint, Modern Sports Nutrition admits

that its use or enforcement of its “MODERN BCAA” trademark is knowing and intentional, but



                                                 12
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                     Page 13 of 42 PageID 150



Modern Sports Nutrition denies that such use or enforcement is “unauthorized” and denies the

remaining allegations contained in this paragraph.

        96.     In response to Paragraph 96 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

        97.     In response to Paragraph 97 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

                                         COUNT V
                         (Declaratory Judgment of Non-Infringement)
        98.     Modern Sports Nutrition incorporates by reference the responses contained in

Paragraphs 1–97, as if fully set forth herein.

        99.     In response to Paragraph 99 of the Complaint, Modern Sports Nutrition admits

that Plaintiff markets, offers for sale and sells dietary supplements over the internet under the

trademarks USP LABS, JACK3D, and MODERN BCAA. However, Modern Sports Nutrition

denies that Plaintiff has the right to engage in such activities.

        100.    In response to Paragraph 100 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

        101.    In response to Paragraph 101 of the Complaint, Modern Sports Nutrition denies

each and every allegation contained therein.

        102.    Modern Sports Nutrition admits the allegations in Paragraph 102 of the

Complaint with respect to its “MODERN BCAA” trademark.

        103.    Modern Sports Nutrition admits the allegations in Paragraph 103 of the

Complaint that Modern Sports Nutrition denies and disputes that Plaintiff is entitled to register

or otherwise seek protection in the “MODERN BCAA” trademark.

        104.    In response to Paragraph 104 of the Complaint, Modern Sports Nutrition admits

that it claims the “MODERN BCAA” mark was lawfully assigned to Modern Sports Nutrition,

that Plaintiff is infringing this trademark, and that Plaintiff denies the foregoing. Modern Sports

Nutrition denies that Plaintiff’s infringement is “a result” of the assignment.

                                                 13
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 14 of 42 PageID 151



       105.    In response to Paragraph 105 of the Complaint, Modern Sports Nutrition admits

that there is a real, concrete, and judiciable controversy between Plaintiff and Modern Sports

Nutrition regarding Plaintiff’s infringement of Modern Sports Nutrition’s MODERN BCAA®

trademark. Modern Sports Nutrition denies the remaining allegations of this paragraph.

                                   COUNT VI
   (Declaratory Judgment of Trademark Invalidity and Cancellation of Registrations)
       106.    Modern Sports Nutrition incorporates by reference the responses contained in

Paragraphs 1–105, as if fully set forth herein.

       107.    The allegations in Paragraph 107 of the Complaint appear to set forth a legal

conclusion as to the definition of the word “trademark,” and as such, no response is required.

       108.    In response to Paragraph 108, Modern Sports Nutrition denies that the allegation

in Paragraph 108 of the Complaint is set forth in 15 U.S.C. § 1127. Paragraph 108 otherwise

purports to set forth a legal conclusion for which no response is required.

       109.    The allegations in Paragraph 109 of the Complaint set forth a legal conclusion

for which no response is required.

       110.    The allegations in Paragraph 110 of the Complaint set forth a legal conclusion

for which no response is required.

       111.    Modern Sports Nutrition admits the allegations in Paragraph 111 of the

Complaint.

       112.    In response to Paragraph 112 of the Complaint, Modern Sports Nutrition denies

the allegations in this paragraph with respect to Modern Sports Nutrition’s use of its MODERN

BCAA® trademark. Modern Sports Nutrition is without sufficient information or belief to

admit or deny the allegations relating to other defendants, and Modern Sports Nutrition

therefore denies the remaining allegations of this paragraph.

       113.    In response to Paragraph 113 of the Complaint, Modern Sports Nutrition denies

that it has no valid trademark rights in “Modern BCAA.” Modern Sports Nutrition is without



                                                  14
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                    Page 15 of 42 PageID 152



sufficient information or belief to admit or deny the allegations relating to other defendants, and

Modern Sports Nutrition therefore denies the remaining allegations of this paragraph.

        114.    In response to Paragraph 114 of the Complaint, Modern Sports Nutrition denies

that it is precluded from selling any dietary supplements using the MODERN BCAA®

trademark or that USPlabs was precluded from transferring the MODERN BCAA® trademark

to Modern Sports Nutrition, and accordingly, Modern Sports Nutrition did not inform the

USPTO regarding the same. Modern Sports Nutrition is without sufficient information or belief

to admit or deny the allegations relating to other defendants, and Modern Sports Nutrition

therefore denies the remaining allegations of this paragraph.

        115.    In response to Paragraph 115 of the Complaint, Modern Sports Nutrition denies

that it uses or has used, or that USPlabs used, the MODERN BCAA® trademark in association

with products that were unlawful and prohibited, and accordingly, Modern Sports Nutrition did

not inform the USPTO regarding the same. Modern Sports Nutrition is without sufficient

information or belief to admit or deny the allegations relating to other defendants, and Modern

Sports Nutrition therefore denies the remaining allegations of this paragraph.

        116.    In response to Paragraph 116 of the Complaint, Modern Sports Nutrition denies

that the MODERN BCAA® trademark was ever used in association with activities that were

unlawful and prohibited and denies the remaining allegations of this paragraph. To the extent

the allegation in this paragraph purports to set forth a legal conclusion, no response is required.

        117.    In response to Paragraph 117 of the Complaint, Modern Sports Nutrition denies

that its trademark rights are invalid or unenforceable, or that its federal registration is subject to

cancellation. Modern Sports Nutrition is without sufficient information or belief to admit or

deny the allegations relating to other defendants, and Modern Sports Nutrition therefore denies

the remaining allegations of this paragraph.

                           RESPONSE TO PRAYER FOR RELIEF




                                                 15
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 16 of 42 PageID 153



       Modern Sports Nutrition denies each and every allegation contained in the Prayer for

Relief, and Modern Sports Nutrition denies that Plaintiff is entitled to any of the relief

whatsoever from Modern Sports Nutrition or this Court, either as requested in the Complaint or

otherwise.

                                  AFFIRMATIVE DEFENSES

       Without prejudice to the denials hereinabove set forth in its Answer, without admitting

any of Plaintiff’s allegations not otherwise admitted, and without undertaking any of the burdens

imposed by law against Plaintiff, Defendant avers and asserts the following defenses to

Plaintiff’s claims:
                                           First Defense

        118.    Plaintiff has engaged in conduct and activities with respect to the subject matter

of its Complaint that constitutes unclean hands. With respect to one or more of the trademarks

that are the subject of the Complaint, Plaintiff has engaged in counterfeiting, trademark

infringement, unfair competition, false designation of origin, and false advertising.

                                          Second Defense

        119.    Plaintiff’s claims for Tortious Interference with Prospective Business

Relationships and Injury to a Business Relationship, if applicable to Modern Sports Nutrition,

are barred because if Modern Sports Nutrition communicated any information to a third person

regarding Plaintiff, such information was true.

                                      Reservation of Defenses

        120.    Modern Sports Nutrition will rely on any additional affirmative defenses as may

become available or apparent during discovery, and thus reserves the right to amend its Answer

to assert such additional defenses.




                                                  16
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 17 of 42 PageID 154



                 MODERN SPORTS NUTRITION’S COUNTERCLAIMS

       Pursuant to Federal Rule of Civil Procedure 13, Modern Sports Nutrition hereby

counterclaims against Hi-Tech as follows:

                                 NATURE OF THE ACTION

        1.     By these Counterclaims, Modern Sports Nutrition seeks to cease the false,

misleading, and deceptive conduct of Hi-Tech. Modern Sports Nutrition, a veteran-owned

business located outside of Pittsburgh, Pennsylvania, manufactures and sells a popular

nutritional supplement under the registered trademark MODERN BCAA®. Modern Sports

Nutrition recently discovered that Hi-Tech is advertising and offering for sale the same type of

product under the identical mark “MODERN BCAA,” complete with copycat labeling—all of

which Hi-Tech admits in its Complaint. This conduct, along with Hi-Tech’s misleading

advertisements and statements to consumers and distributors, is likely to cause significant

consumer confusion regarding the source of Hi-Tech’s products and/or its affiliation with

Modern Sports Nutrition. Given Hi-Tech’s pattern of conduct designed to confuse the public,

and in response to Hi-Tech’s baseless Complaint against Modern Sports Nutrition, Modern

Sports Nutrition brings these counterclaims against Hi-Tech for counterfeiting, trademark

infringement, unfair competition, false designation of origin, and false advertising, seeking

damages and injunctive relief.

                                        THE PARTIES

        2.     Counterclaimant Modern Sports Nutrition is a limited liability company

organized and existing under the laws of the State of Delaware with its principal place of

business at 515 Braddock Avenue, Turtle Creek, Pennsylvania 15145.

        3.     As alleged in Paragraph 35 of the Complaint, Hi-Tech is a corporation organized

and existing under the laws of the State of Georgia, having its principal place of business at

6015-B Unity Drive, Norcross, Georgia 30071.




                                               17
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 18 of 42 PageID 155



                               JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over Modern Sports Nutrition’s

counterclaims pursuant to 28 U.S.C. §§ 1331 and 1338(a) and (b) and 15 U.S.C. § 1121(a).

       5.      This Court has supplemental jurisdiction over the state law counterclaims in this

action pursuant to 28 U.S.C. § 1367(a), because these counterclaims are so related to the federal

counterclaims that they form part of the same case or controversy and derive from a common

nucleus of operative facts.

       6.      By filing its Complaint, Hi-Tech has consented to the personal jurisdiction of

this Court.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c).
                                  BACKGROUND FACTS

Modern Sports Nutrition And Its MODERN BCAA® Brand

       8.      Modern Sports Nutrition is a veteran owned and managed business that was

founded by experts in the sports nutrition industry. The executives of Modern Sports Nutrition

have significant experience in sports nutrition, with backgrounds that include work at leading

nutritional supplement manufacturers and distributors, as well as in the U.S. Marine Corps.

Using their decades of combined experience in training and supplementation, these experts

founded Modern Sports Nutrition to manufacture and sell safe, high-quality nutritional and

dietary supplements to consumers.

      9.      The primary supplement product currently offered by Modern Sports Nutrition is

its MODERN BCAA® product, which Modern Sports Nutrition advertises as a workout

recovery supplement. Modern Sports Nutrition markets and sells its MODERN BCAA®

supplement throughout the United States, investing significant resources in the MODERN

BCAA® brand.

      10.     Modern Sports Nutrition is the owner of an incontestable trademark registration,

U.S. Trademark Registration No. 4324549, for the mark “MODERN BCAA.” This registration

issued April 23, 2013, and covers, among other goods, “dietary and nutritional supplements” in

                                               18
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 19 of 42 PageID 156



International Class 5. A true and correct copy of this trademark registration and the trademark

status page is attached as Exhibit 1.

         11.     Despite Modern Sports Nutrition’s valid ownership of and investment in the

MODERN BCAA® brand, Modern Sports Nutrition recently became aware that Hi-Tech is

offering for sale and/or selling a counterfeit “MODERN BCAA” supplement product—a

situation that threatens Modern Sports Nutrition’s entire business. Hi-Tech is also offering its

counterfeit “MODERN BCAA” products under the USPlabs house brand, despite having no

known affiliation with this company, causing substantial confusion regarding the source of both

parties’ products and tarnishing Modern Sports Nutrition’s brand. Hi-Tech admits these facts in

its Complaint.

USPlabs And Its USPlabs® Branded Products

         12.     USPlabs operates as a sports nutrition company, offering supplement products

popular with athletes, bodybuilders, and other fitness enthusiasts.

         13.   Over many years, USPlabs manufactured and sold a number of well-known

dietary and nutritional supplements, including supplement products offered under the brands

USPLABS®, JACK3D®, and OXYELITE PRO.
         14.   According to U.S. Patent and Trademark Office records, true and correct copies

of which are attached as Exhibits 2-4, USPlabs owns trademark registrations for the following

marks:

           •   “USPlabs,” U.S. Trademark Reg. No. 3954592, registered May 3, 2011, for

               “dietary supplements” in International Class 5;

           •   “Jack3d,” U.S. Trademark Reg. No. 4372454, registered July 23, 2013, for

               “dietary supplements,” in International Class 5; and

           •   “OxyElite Pro,” U.S. Trademark Reg. No. 3902660, registered January 11, 2011

               for “dietary supplements, not for use as skin care and acne preparations” in

               International Class 5 (registration cancelled August 18, 2017).



                                               19
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 20 of 42 PageID 157



        15.    USPlabs also previously manufactured and sold the MODERN BCAA®

supplement products before it sold the trademark and associated goodwill to Modern Sports

Nutrition in May 2019. Because of the USPlabs Criminal Indictment referenced in the

Complaint, USPlabs and Modern Sports Nutrition informed the Department of Justice and the

United States Attorneys’ Office for the Northern District of Texas (collectively, the

“Government”) about the proposed sale and assignment of the MODERN BCAA® registration

to Modern Sports Nutrition.

        16.    Many of the employees of Modern Sports Nutrition, as well as its founder,

previously worked at USPlabs, and they had extensive experience working with the MODERN

BCAA® brand and products. For example, Modern Sports Nutrition’s founder was the Chief

Marketing and Sales officer at USPlabs for many years, including during the growth of the

MODERN BCAA® brand. Accordingly, Modern Sports Nutrition was well-positioned to

continue manufacturing and selling the MODERN BCAA® products with the same high quality

that consumers had come to expect—which Modern Sports Nutrition continues to do to this

day.

       17.    Upon information and belief, USPlabs is not currently selling any products

directly because of the USPlabs Criminal Indictment referenced in the Complaint; however,

there are still USPlabs products in the stream of commerce.

       18.    Upon information and belief, and as set forth in the Complaint, pursuant to

USPlabs’ Plea Agreement, USPlabs agreed to wind down the company. However, upon

information and belief, USPlabs has not yet entirely ceased doing business, and USPlabs’

brands continue to command extraordinary consumer loyalty and recognition.

Hi-Tech And Its Counterfeit Products

       19.    Hi-Tech manufactures and sells dietary supplement products. Upon information

and belief, the President and CEO of Hi-Tech is named Jared Wheat.

       20.    Upon information and belief, Hi-Tech has recently embarked on a scheme to trade

off of USPlabs’ well-known trademarks and exploit the valuable goodwill remaining in those

                                               20
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 21 of 42 PageID 158



brands—including USPlabs’ former MODERN BCAA® brand that is now owned by Modern

Sports Nutrition.

       21.     Upon information and belief, Hi-Tech has announced to its distributors and the

general public that it will sell a counterfeit “MODERN BCAA” product—the same product sold

by Modern Sports Nutrition under its registered MODERN BCAA® mark. Indeed, in Paragraph

99 of the Complaint, Hi-Tech admits that it “markets, offers for sale, and sells dietary

supplements over the internet and elsewhere in the United States under the trademark[]…

MODERN BCAA.” Hi-Tech has also advertised repeatedly that it purchased the entire USPlabs

brand portfolio and has made a number of public announcements and representations to

distributors regarding this purported purchase, as shown in Paragraph 22 below. Not only are

such claims facially false—as USPlabs cannot transfer certain trademarks pursuant to the Plea

Agreement—but, because MODERN BCAA® products were previously sold by USPlabs, such

claims improperly suggest that Hi-Tech is the legitimate owner of the MODERN BCAA® brand.

       22.     Hi-Tech’s infringing uses of Modern Sports Nutrition’s MODERN BCAA®

trademark and false representations include claims that: “USPlabs is back, as part of the

#HiTechFamilyofBrands. We’re launching with your favorites, #JACK3D and

#OXYELITEPRO, with more to follow including #MODERNBCAA’s!” Such claims were

posted in various advertisements on Hi-Tech’s social media accounts, which also claim the

counterfeit “MODERN BCAA” product is “coming soon,” examples of which are shown below:




                                                21
Case 3:19-cv-02639-X Document 5 Filed 11/26/19   Page 22 of 42 PageID 159




                                   22
Case 3:19-cv-02639-X Document 5 Filed 11/26/19   Page 23 of 42 PageID 160




                                   23
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 24 of 42 PageID 161



       23.     Compounding the confusion caused by Hi-Tech’s use of an identical name and

logo for an identical type of product, Hi-Tech has advertised its counterfeit “MODERN BCAA”

products with virtually indistinguishable trade dress from that of Modern Sports Nutrition’s

genuine MODERN BCAA® products, as shown from the photos below (comparing the parties’

specimens of use submitted to the U.S. Patent and Trademark Office in connection with their

trademark filings for “MODERN BCAA” trademarks):




Hi-Tech’s Counterfeit MODERN BCAA                     Modern Sports Nutrition’s Genuine
                                                           MODERN BCAA®

       24.     Such use of the “MODERN BCAA” mark by Hi-Tech is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

Hi-Tech with Modern Sports Nutrition, or as to the origin, sponsorship, or approval of Hi-Tech’s

products by Modern Sports Nutrition.

       25.     Indeed, the virtually identical nature of Hi-Tech’s trade dress for its “MODERN

BCAA” product has even led to actual confusion by Hi-Tech—as shown by the fact that Hi-Tech

included a picture of Modern Sports Nutrition’s product as its own product in the Complaint.

(See Complaint, Paragraph 43.)

       26.     Further increasing the likelihood of consumer confusion is Hi-Tech’s use of the

mark “USPLABS” in connection with “MODERN BCAA”—in the same logo form previously

used by USPlabs and with a registration symbol, falsely indicating the mark is registered by Hi-


                                                 24
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 25 of 42 PageID 162



Tech. This use, which is shown on the label above, will cause consumers to mistakenly believe

that the product originates with USPlabs or that Hi-Tech is affiliated with USPlabs when in fact,

Hi-Tech is not.

       27.     Hi-Tech seeks to confuse members of the consuming public by capitalizing on

what was once substantial goodwill associated with USPlabs’ nutritional products. Hi-Tech has

misled members of the consuming public by making claims of a connection with USPlabs where

no such affiliation or sponsorship exists.

       28.     Not only has Hi-Tech deliberately and unlawfully launched a campaign to

mislead consumers that it will be selling genuine “MODERN BCAA” products and that USPlabs

is “back,” but as admitted in its Complaint, Hi-Tech has sought to register USPlabs’ brands—

including the “MODERN BCAA” mark now owned by Modern Sports Nutrition.

       29.     Indeed, on October 2, 2019, Hi-Tech filed an application to register the identical

mark “MODERN BCAA” (U.S. Trademark Application Serial No. 88/639,582) in connection

with identical products to those registered by Modern Sports Nutrition, namely “dietary and

nutritional supplements” in International Class 5.

       30.     Hi-Tech’s application for “MODERN BCAA,” a true and correct copy of which

is attached as Exhibit 5, was filed based on an alleged use of the mark in commerce by Hi-Tech

in connection with dietary and nutritional supplements. As part of the application, Hi-Tech

submitted the above photo in Paragraph 23 of a purported “MODERN BCAA” product bearing a

“USPlabs” label to demonstrate use of the mark in commerce.

       31.     Hi-Tech’s trademark application for “MODERN BCAA” includes the required

declaration that “no other persons, except, if applicable, concurrent users, have the right to use

the mark in commerce, either in the identical form or in such near resemblance as to be likely,

when used on or in connection with the goods/services of such other persons, to cause confusion

or mistake, or to deceive.”

       32.     However, upon information and belief, Hi-Tech was aware of Modern Sports

Nutrition and its use of the MODERN BCAA® mark at the time the application was filed in

                                                 25
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 26 of 42 PageID 163



October 2019. Specifically, upon information and belief, Hi-Tech’s representatives attended a

September 2019 trade show where Modern Sports Nutrition had a booth advertising its

MODERN BCAA® products. Hi-Tech’s representatives, one identified as the Vice President of

Brand Development for Hi-Tech, asked employees of Modern Sports Nutrition questions about

the MODERN BCAA® products and took photographs of the Modern Sports Nutrition booth

and products.

       33.       In addition to its trademark application for “MODERN BCAA,” and as admitted

in Paragraph 42 of the Complaint, Hi-Tech has filed applications to register marks historically

used by USPlabs, including the following:

             •   “USP LABS,” U.S. Trademark Application Serial No. 88/595,250, filed August

                 27, 2019, for “dietary and nutritional supplements” in International Class 5;

             •   “JACK3D,” U.S. Trademark Application Serial No. 88/595,228, filed August 27,

                 2019, for “dietary and nutritional supplements,” in International Class 5; and

             •   “OXYELITE PRO,” U.S. Trademark Application Serial No. 88/352,722, filed

                 March 22, 2019, for “dietary and nutritional supplements, none for skin care or

                 acne care” in International Class 5.

       34.       The acts complained of herein are without Modern Sports Nutrition’s permission.

       35.       The acts complained of herein are also willful. Upon information and belief, Hi-

Tech had knowledge of Modern Sports Nutrition’s MODERN BCAA® products and decided to

sell a counterfeit version under the same mark and virtually identical label.

        36.      Upon information and belief, Hi-Tech has also long been aware of USPlabs’

brands. For example, Hi-Tech has sold “knock-off” versions of USPlabs’ Jack3d and

OxyElitePro by offering a similar pre-workout supplement for sale known as “Jack’d Up” and a

weight-loss product known as “HydroxyElite” on its website and through its distribution

channels. True and correct copies of screen shots from Hi-Tech’s website where these products

are available for sale are attached as Exhibit 6. Further evidencing Hi-Tech’s knowledge of



                                                  26
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 27 of 42 PageID 164



USPlabs’ brands is the disclaimer on these web pages that: “This product is not manufactured or

distributed by U.S.P. Labs.”

       37.     As of the filing date of this Answer and Counterclaims, and despite the cease and

desist letter sent to Hi-Tech on October 23, 2019, and attached as an exhibit to the Complaint,

Hi-Tech has not indicated that it will cease use of the infringing “MODERN BCAA” mark.

Furthermore, Hi-Tech has failed to withdraw its trademark application for the “MODERN

BCAA” mark.

        38.     Additionally, on October 31, 2019, Hi-Tech filed two new U.S. trademark

applications for “MODERN EAA+” (U.S. Trademark Application Serial No. 88/675,837) and

“MODERN CREATINE” (U.S. Trademark Application Serial No. 88/675,850), both covering

“Dietary and nutritional supplements” in International Class 5 and filed based on an alleged

intent to use the marks in U.S. commerce.

        39.     Also subsequent to the cease and desist letter, on November 7, 2019, a new

Instagram profile for “USPlabs” surfaced, containing the same graphics and language

previously used on Hi-Tech’s Instagram posts regarding USPlabs’ and Modern Sports

Nutrition’s products, including images of Hi-Tech’s counterfeit version of the “MODERN

BCAA” product. The Instagram profile includes a separate post dedicated solely to “MODERN

BCAA,” with hashtags for “thsnutrition” and “fatburnersonly.” THS Nutrition is Modern

Sports Nutrition’s distributor for genuine MODERN BCAA® products in Australia, and Fat

Burners Only is one of THS Nutrition’s largest customers. “Tagging” THS Nutrition and Fat

Burners Only in this post improperly suggests that these entities sell Hi-Tech’s counterfeit

product. Upon information and belief, Hi-Tech or its representatives are responsible for this

new Instagram profile and its content. A true and correct copy of this Instagram profile is

attached as Exhibit 7.

       40.     Not only are Hi-Tech’s infringing activities likely to lead to significant consumer

confusion, but upon information and belief, any association of Hi-Tech with Modern Sports



                                                27
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 28 of 42 PageID 165



Nutrition or its MODERN BCAA® brand will tarnish Modern Sports Nutrition’s reputation and

goodwill because of Hi-Tech’s history of selling misbranded products.

       41.     For example, Hi-Tech is currently under criminal indictment in a case pending in

the U.S. District Court for the Northern District of Georgia, Case No. 1:17-CR-0229, styled U.S.

v. Wheat, Schopp, and Hi-Tech Pharmaceuticals, Inc. Among other charges, the indictment

alleges that the defendants: “sought to enrich themselves unjustly by distributing to prospective

and current customers, via email, false, fraudulent, and misleading documents and

representations regarding the regulatory compliance of HI-TECH and its products, including

false, fraudulent, and misleading FDA Certificates of Free Sale, GMP [Good Manufacturing

Practice] certificates, and GMP audit reports.” A true and correct copy of the criminal

indictment is attached as Exhibit 8.
        42.     This criminal case is not the first time that either Hi-Tech or its CEO, Mr. Wheat,

have been accused of fraudulent conduct and violations of U.S. Food and Drug Administration

(“FDA”) regulations—including trademark counterfeiting issues. In fact, in 2009, Hi-Tech and

Mr. Wheat were convicted for producing (through an offshore laboratory in Belize) and

marketing in the U.S. counterfeit prescription drugs. Upon information and belief, Mr. Wheat,

was sentenced to fifty (50) months in prison and ordered to forfeit $3 million of proceeds from

the sale of these products in connection with this action. A true and correct copy of the DOJ

press release regarding the plea agreement with Mr. Wheat is attached as Exhibit 9.

       43.     The FDA has also raised concerns about the safety of Hi-Tech’s products. A true

and correct copy of the FDA web page, entitled “DMAA in Products Marketed at Dietary

Supplements” is attached as Exhibit 10.

        44.     Additionally, the Federal Trade Commission (“FTC”) has taken action against

Hi-Tech and Mr. Wheat on numerous occasions for making false statements and claims about

the safety and efficacy of Hi-Tech’s products. For example, in connection with false claims

about Hi-Tech’s weight loss products, the FTC obtained a $40 million judgment against Hi-

Tech and a court-ordered recall of the products. Upon information and belief, Mr. Wheat

                                                28
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 29 of 42 PageID 166



served two months in federal prison as a result of his refusal to comply with the court-ordered

recall. A true and correct copy of the FTC’s Press Release regarding these actions is attached as

Exhibit 11.

       45.     Modern Sports Nutrition will be irreparably harmed if Hi-Tech is permitted to

continue its use of Modern Sports Nutrition’s identical MODERN BCAA® mark, or to begin use

of the confusingly similar marks “MODERN EAA+” and “MODERN CREATINE.” For

example, the counterfeit product will undoubtedly lead to consumer confusion. Additionally,

Modern Sports Nutrition will be harmed by Hi-Tech’s continued advertisements suggesting it is

affiliated with or has purchased the USPlabs brands—false claims that are also likely to mislead

consumers and/or improperly suggest an affiliation between Modern Sports Nutrition and Hi-

Tech. Given Hi-Tech’s past criminal activities in connection with its products, Modern Sports

Nutrition’s brand reputation will be diminished if consumers mistakenly believe that either

Modern Sports Nutrition or its MODERN BCAA® products are affiliated with Hi-Tech.

                                  FIRST COUNTERCLAIM
                            (Counterfeiting – 15 U.S.C. § 1114(1))
        46.    Modern Sports Nutrition repeats, realleges, and incorporates by reference each

and every allegation set forth in Paragraphs 1–45 above, as if fully set forth herein.

        47.    Modern Sports Nutrition owns all rights to the MODERN BCAA® trademark,
including an incontestable registration for the MODERN BCAA® mark on the Principal

Register.

        48.    Hi-Tech uses a non-genuine, identical mark to Modern Sports Nutrition’s

MODERN BCAA® mark. Indeed, not only does Hi-Tech use the same mark, but on its product

labels and in its advertising, Hi-Tech has adopted the same capitalization, stylization, and color

scheme for the mark as is used by Modern Sports Nutrition. Upon information and belief, and

given the identical nature of the parties’ use of “MODERN BCAA,” Hi-Tech has intentionally

used the “MODERN BCAA” mark in commerce knowing that it is a counterfeit.



                                                29
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 30 of 42 PageID 167



        49.    Hi-Tech uses its counterfeit “MODERN BCAA” mark in connection with the

offer for sale and sale of the same type of products that Modern Sports Nutrition sells under its

MODERN BCAA® mark and for which Modern Sports Nutrition owns a trademark

registration, namely, dietary and nutritional supplements. Modern Sports Nutrition has not

authorized Hi-Tech’s use of its mark.

        50.    Hi-Tech’s use of the “MODERN BCAA” trademark is likely to cause confusion,

mistake, or deception as to the source or sponsorship of Hi-Tech’s goods, and is likely to cause

consumers to believe, contrary to fact, that Hi-Tech’s goods originate from, or have been

authorized, sponsored, approved, endorsed, or licensed by Modern Sports Nutrition, or that Hi-

Tech is in some way affiliated with or sponsored by Modern Sports Nutrition.

        51.    Hi-Tech’s acts complained of herein have been deliberate, willful, and

intentional, with full knowledge and in conscious disregard of Modern Sports Nutrition’s rights

in and to the MODERN BCAA® trademark and with intent to trade off Modern Sports

Nutrition’s goodwill in its mark.

       52.    The above-described acts of Hi-Tech constitute counterfeiting in violation of

Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

        53.    As a direct and proximate result of Hi-Tech’s counterfeiting, Modern Sports

Nutrition has suffered damages in an amount to be determined at trial. Alternatively, Modern

Sports Nutrition is entitled to statutory damages for Hi-Tech’s willful use of the counterfeit

“MODERN BCAA” mark.

        54.    Hi-Tech’s counterfeiting has caused and continues to cause Modern Sports

Nutrition irreparable harm that cannot be fully redressed through damages alone. An injunction

as set forth herein is necessary to provide Modern Sports Nutrition with complete relief.

        55.    Upon information and belief, Hi-Tech’s acts were in conscious and willful

disregard for Modern Sports Nutrition’s rights, and the resulting damage to Modern Sports

Nutrition is such as to warrant the trebling of damages in order to provide just compensation.



                                               30
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 31 of 42 PageID 168



                                SECOND COUNTERCLAIM
         (Trademark Infringement – 15 U.S.C. § 1114(1) and 15 U.S.C. § 1125(a))
       56.     Modern Sports Nutrition repeats, realleges, and incorporates by reference each

and every allegation set forth in Paragraphs 1–55 above, as if fully set forth herein.

       57.     Modern Sports Nutrition uses the mark MODERN BCAA® in connection with

the manufacture, advertising, and sale of dietary supplements and owns protectable rights in this

mark. Modern Sports Nutrition also owns a trademark registration for the mark MODERN

BCAA®, which is valid, enforceable, and incontestable.

       58.     Hi-Tech has used and continues to use the identical mark “MODERN BCAA” in

connection with its advertising and offering for sale of the same type of products offered by

Modern Sports Nutrition. Accordingly, Hi-Tech’s advertising, marketing, promotion, offer for

sale, sale, and/or distribution of products bearing the “MODERN BCAA” trademark is likely to

cause confusion, or to cause mistake, or to deceive customers that Hi-Tech’s “MODERN

BCAA” products originate with or are sponsored or approved by Modern Sports Nutrition, or

that Hi-Tech is affiliated, connected, or associated with Modern Sports Nutrition.

       59.     Modern Sports Nutrition’s rights to the MODERN BCAA® trademark are

superior to any rights Hi-Tech may claim in the “MODERN BCAA” trademark.

       60.     Hi-Tech’s use of the “MODERN BCAA” trademark is without the permission of

Modern Sports Nutrition.

       61.     Upon information and belief, Hi-Tech had knowledge of Modern Sports

Nutrition’s MODERN BCAA® trademark and the considerable commercial success this brand

has achieved. Modern Sports Nutrition is informed and believes, and thereon alleges, that Hi-

Tech willfully and with conscious disregard for Modern Sports Nutrition and its rights in the

MODERN BCAA® trademark, advertised, marketed, promoted, offered for sale, sold, and/or

distributed products bearing the “MODERN BCAA” trademark in a manner likely to cause

confusion, or to cause mistake, or to deceive consumers.




                                                31
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 32 of 42 PageID 169



       62.     The above-recited acts by Hi-Tech constitute trademark infringement of Modern

Sports Nutrition’s federally registered trademark in violation of the Lanham Act, 15 U.S.C. §§

1114(1) and 1125(a), to the substantial and irreparable injury of the public and of Modern

Sports Nutrition’s business reputation and goodwill.

       63.     As a direct and proximate result of Hi-Tech’s infringement, Modern Sports

Nutrition has suffered damages in an amount to be determined at trial.

       64.     As a result of the unlawful conduct set forth above, Hi-Tech has been and will

continue to be unjustly enriched in connection with its distribution, advertising, and sale of

products bearing the “MODERN BCAA” trademark.

       65.     Hi-Tech’s acts were in conscious and willful disregard for Modern Sports

Nutrition’s rights, and the resulting damage to Modern Sports Nutrition is such as to warrant the

trebling of damages in order to provide just compensation.

       66.     Hi-Tech’s infringement has caused and continues to cause Modern Sports

Nutrition irreparable harm that cannot be fully redressed through damages alone. An injunction

as set forth herein is necessary to provide Modern Sports Nutrition with complete relief.

                                  THIRD COUNTERCLAIM
                     (False Designation of Origin – 15 U.S.C. § 1125(a))
       67.     Modern Sports Nutrition repeats, realleges, and incorporates by reference each
and every allegation set forth in Paragraphs 1–66 above, as if fully set forth herein.

       68.     Modern Sports Nutrition owns the exclusive rights to the MODERN BCAA®

trademark. Modern Sports Nutrition’s rights to the MODERN BCAA® trademark are superior

to any rights Hi-Tech may claim in the “MODERN BCAA” trademark.

       69.     Notwithstanding Modern Sports Nutrition’s prior rights, Hi-Tech uses in

commerce the “MODERN BCAA” trademark in connection with supplement products, which is

likely to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection, or

association of Hi-Tech with Modern Sports Nutrition, or as to the origin, sponsorship, or

approval of Hi-Tech’s goods.

                                                32
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 33 of 42 PageID 170



       70.     By misappropriating and using Modern Sports Nutrition’s MODERN BCAA®

mark, Hi-Tech is misrepresenting and falsely describing to the general public and others the

origin, sponsorship, or approval of its products, in violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

       71.     As a direct and proximate result of the foregoing acts of Hi-Tech, Modern Sports

Nutrition has suffered and will continue to suffer monetary damages in an amount that is not

presently ascertainable but will be established at trial.

       72.     As a result of the unlawful conduct set forth above, Hi-Tech has been and will

continue to be unjustly enriched in connection with its distribution, advertising, and sale of

products bearing the “MODERN BCAA” mark.

       73.     Upon information and belief, Hi-Tech’s acts were in conscious and willful

disregard for Modern Sports Nutrition’s rights, and the resulting damage to Modern Sports

Nutrition is such as to warrant the trebling of damages in order to provide just compensation.

       74.     Hi-Tech’s above-recited acts have inflicted, and unless enjoined will continue to

inflict, great and irreparable injury upon the reputation and goodwill of Modern Sports

Nutrition, for which injury Modern Sports Nutrition has no adequate remedy at law. Modern

Sports Nutrition is entitled to preliminary and permanent injunctions enjoining Hi-Tech from

engaging in further acts of false designation of origin.

                                 FOURTH COUNTERCLAIM
                          (Unfair Competition – 15 U.S.C. § 1125(a))
       75.     Modern Sports Nutrition repeats, realleges, and incorporates by reference each

and every allegation set forth in Paragraphs 1–74 above, as if fully set forth herein.

       76.     Despite Modern Sports Nutrition’s exclusive and superior rights to the

MODERN BCAA® trademark, Hi-Tech uses in commerce the “MODERN BCAA” trademark

in connection with supplement products, which is likely to cause confusion, or to cause mistake,

or to deceive as to the affiliation, connection, or association of Hi-Tech with Modern Sports

Nutrition, or as to the origin, sponsorship, or approval of Hi-Tech’s goods.

                                                 33
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                    Page 34 of 42 PageID 171



        77.         Hi-Tech’s conduct complained of herein constitutes unfair competition in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        78.         Modern Sports Nutrition has been seriously and irreparably damaged as a result

of Hi-Tech’s unlawful conduct and will continue to be seriously and irreparably damaged unless

Hi-Tech’s conduct is enjoined.

        79.         As a result of the acts of Hi-Tech, Modern Sports Nutrition has suffered and will

continue to suffer monetary damages in an amount not yet determined.

        80.         Upon information and belief, Hi-Tech’s acts were in conscious and willful

disregard for Modern Sports Nutrition’s rights, and the resulting damage to Modern Sports

Nutrition is such as to warrant the trebling of damages in order to provide just compensation.

                                      FIFTH COUNTERCLAIM
                               (False Advertising – 15 U.S.C. § 1125(a))
        81.         Modern Sports Nutrition repeats, realleges, and incorporates by reference each

and every allegation set forth in Paragraphs 1–80 above, as if fully set forth herein.

       82.      Hi-Tech has made the following false or misleading representations of fact:

                •        Hi-Tech is authorized to sell products under the “MODERN BCAA”

                         brand;

                •        Hi-Tech purchased the rights to USPlabs’ brands and/or is otherwise
                         affiliated with USPlabs such that it can bring the USPlabs products “back”

                         under the same marks and logos; and

                •        Hi-Tech has registered the “USPLABS” mark and other marks, as shown

                         by the use of a registration symbol adjacent to these marks on its products.

       83.      The foregoing statements have a tendency to deceive a substantial segment of the

relevant consuming public.

       84.      The foregoing statements were made knowingly and with the intent to cause

confusion, or to cause mistake, or to deceive as to the origin, sponsorship, or approval of Hi-

Tech’s goods.

                                                   34
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                Page 35 of 42 PageID 172



       85.    The aforementioned statements were made in commercial advertising or

promotion of Hi-Tech’s products, are false and/or misleading, and misrepresent the nature and

characteristics of Hi-Tech’s products. Further, the above-mentioned statements are likely to

influence the decision by consumers to purchase Hi-Tech’s products.

       86.    The above-described acts of Hi-Tech constitute false advertising in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        87.    Hi-Tech’s false statements are injurious to the reputation and goodwill of

Modern Sports Nutrition, and they are deceptive and misleading to the public, including those

members of the public who are potential customers of Modern Sports Nutrition’s products and

Hi-Tech’s products.

        88.    Hi-Tech’s use of the “MODERN BCAA” trademark in connection with such

misrepresentations have been without the consent, approval, or permission of Modern Sports

Nutrition.

        89.    If not enjoined by the Court, Hi-Tech will continue to publish false and

misleading statements regarding its products, which statements have inflicted, and will continue

to inflict, irreparable harm on the reputation and goodwill of Modern Sports Nutrition and its

MODERN BCAA® products, and which statements will, upon information and belief, continue

to mislead consumers.

        90.    As a result of its acts, Hi-Tech has been and will continue to be unjustly enriched

by profits that Hi-Tech has made and will make on sales induced by false and misleading

statements about its products.

       91.    As a direct and proximate result of the foregoing acts of Hi-Tech, Modern Sports

Nutrition has suffered and is entitled to monetary damages in an amount not yet determined.

        92.    Upon information and belief, Hi-Tech’s acts were in conscious and willful

disregard for Modern Sports Nutrition’s rights, and the resulting damage to Modern Sports

Nutrition is such as to warrant the trebling of damages in order to provide just compensation.



                                               35
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 36 of 42 PageID 173



                                  SIXTH COUNTERCLAIM
                           (Common Law Trademark Infringement)
       93.     Modern Sports Nutrition repeats, realleges, and incorporates by reference each

and every allegation set forth in Paragraphs 1–92 above, as if fully set forth herein.

       94.     Modern Sports Nutrition uses the mark MODERN BCAA® in connection with

the manufacture, advertising, and sale of dietary supplements and owns protectable rights in this

mark at common law. Modern Sports Nutrition also owns a trademark registration for the mark

MODERN BCAA®, which is valid, enforceable, and incontestable.

       95.     Hi-Tech has used and continues to use the identical mark “MODERN BCAA” in

connection with its advertising and offering for sale of the same type of products offered by

Modern Sports Nutrition. Accordingly, Hi-Tech’s advertising, marketing, promotion, offer for

sale, sale, and/or distribution of products bearing the “MODERN BCAA” trademark is likely to

cause confusion, or to cause mistake, or to deceive customers that Hi-Tech’s “MODERN

BCAA” products originate with or are sponsored or approved by Modern Sports Nutrition, or

that Hi-Tech is affiliated, connected, or associated with Modern Sports Nutrition.

       96.     Modern Sports Nutrition’s rights to the MODERN BCAA® trademark are

superior to any rights Hi-Tech may claim in the “MODERN BCAA” trademark.

       97.     Hi-Tech’s use of the “MODERN BCAA” trademark is without the permission of

Modern Sports Nutrition.

       98.     Upon information and belief, Hi-Tech had knowledge of Modern Sports

Nutrition’s MODERN BCAA® trademark and the considerable commercial success this brand

has achieved. Modern Sports Nutrition is informed and believes, and thereon alleges, that Hi-

Tech willfully and with conscious disregard for Modern Sports Nutrition and its rights in the

MODERN BCAA® trademark, advertised, marketed, promoted, offered for sale, sold, and/or

distributed products bearing the “MODERN BCAA” trademark in a manner likely to cause

confusion, or to cause mistake, or to deceive consumers.




                                                36
 Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 37 of 42 PageID 174



       99.     The above-recited acts by Hi-Tech constitute trademark infringement of Modern

Sports Nutrition’s rights in and to its MODERN BCAA® mark in violation of Texas common

law, to the substantial and irreparable injury of the public and of Modern Sports Nutrition’s

business reputation and goodwill.

       100.    As a direct and proximate result of Hi-Tech’s infringement, Modern Sports

Nutrition has suffered damages in an amount to be determined at trial.

       101.    As a result of its acts, Hi-Tech has been and will continue to be unjustly enriched

in connection with its distribution, advertising, and sale of products bearing the “MODERN

BCAA” trademark.

       102.    Modern Sports Nutrition’s infringement has caused and continues to cause Hi-

Tech irreparable harm that cannot be fully redressed through damages alone. An injunction as

set forth herein is necessary to provide Modern Sports Nutrition with complete relief.

                                SEVENTH COUNTERCLAIM
                             (Common Law Unfair Competition)
       103.    Modern Sports Nutrition repeats, realleges, and incorporates by reference each

and every allegation set forth in Paragraphs 1–102 above, as if fully set forth herein.

       104.    Despite Modern Sports Nutrition’s exclusive and superior rights to the

MODERN BCAA® trademark, Hi-Tech uses in commerce the “MODERN BCAA” trademark
in connection with supplement products, which is likely to cause confusion, or to cause mistake,

or to deceive as to the affiliation, connection, or association of Hi-Tech with Modern Sports

Nutrition, or as to the origin, sponsorship, or approval of Hi-Tech’s goods.

       105.    Additionally, as described above, Hi-Tech has made false and misleading

statements about Modern Sports Nutrition’s MODERN BCAA® products and Hi-Tech’s

products that constitute unfair competition under Texas common law. Upon information and

belief, these statements have deceived and have a tendency to deceive a substantial portion of

consumers of Hi-Tech’s products. This deception is material because it is likely to influence the

purchasing decisions of consumers.

                                                37
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                 Page 38 of 42 PageID 175



        106.    Hi-Tech’s conduct complained of herein constitutes unfair competition in

violation of Texas common law.

        107.    If not enjoined by the Court, Hi-Tech will continue to publish false and

misleading statements regarding its products, which statements have inflicted, and will continue

to inflict, irreparable harm on the reputation and goodwill of Modern Sports Nutrition and its

MODERN BCAA® products.

        108.    As a result of the acts of Hi-Tech, Modern Sports Nutrition has suffered and will

continue to suffer monetary damages in an amount not yet determined.

                                    PRAYER FOR RELIEF

       WHEREFORE, Modern Sports Nutrition prays that the Court enter an Order against Hi-

Tech as follows:

       1.      That Hi-Tech, its officers, directors, employees, attorneys, and all persons and/or

entities acting for, with, by, through, or in concert with them, be enjoined preliminarily and

permanently from:

               A.      Manufacturing, advertising, distributing, marketing, promoting, offering

       for sale, and/or selling any products bearing the “MODERN BCAA” trademark;

               B.      Using the “MODERN BCAA” trademark, and/or any other designations

       that are colorable imitations of and/or are confusingly similar to the “MODERN BCAA”

       trademark, including the designations “MODERN EAA+” and “MODERN

       CREATINE,” in connection with the advertising, distribution, marketing, promotion,

       offering for sale, and/or sale of products neither originating from nor authorized by

       Modern Sports Nutrition;

               C.      Representing in any manner or by any method whatsoever, that the goods

       provided by Hi-Tech are sponsored, approved, authorized by, or originate from Modern

       Sports Nutrition, or otherwise taking any action likely to cause confusion, mistake, or

       deception as to the origin, approval, sponsorship, or certification of such goods;

               D.      Engaging in false advertising; and

                                                38
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                   Page 39 of 42 PageID 176



               E.      Unfairly competing with Modern Sports Nutrition in any manner.

       2.      That Hi-Tech be required to prepare and deliver to this Court a complete list of

entities to whom Hi-Tech distributed and/or sold products that infringe the “MODERN BCAA”

trademark and to serve a copy of such list on Modern Sports Nutrition’s attorneys.

       3.      That Hi-Tech be required to deliver to this Court all products, containers,

packages, labels, literature, catalogs, signs, advertising material, and the like bearing the

“MODERN BCAA” mark and/or any mark that is confusingly similar to the “MODERN

BCAA” trademark.

       4.      That Hi-Tech, within thirty (30) days after service of judgment with notice of

entry upon it, be required to file with this Court and serve upon Modern Sports Nutrition’s

attorneys a written report, under oath, setting forth in detail the manner in which Hi-Tech has

complied with paragraphs 1–3 above.

       5.      That Modern Sports Nutrition be awarded statutory damages for Hi-Tech’s willful

use of a counterfeit mark in connection with the sale, offering for sale, or distribution of

products.

       6.      That Hi-Tech be required to account for and pay over to Modern Sports Nutrition

its profits and the cumulative damages sustained by Modern Sports Nutrition by reason of Hi-

Tech’s unlawful acts of trademark infringement, false designation of origin, unfair competition,

and false advertising herein alleged, that the amount of recovery be increased as provided by

law, up to three times, and that interest and costs be awarded to Modern Sports Nutrition.

       7.      That Hi-Tech be required to engage in corrective advertising to mitigate the

damage done to Modern Sports Nutrition’s reputation, damage done to the distinctive quality of

the MODERN BCAA® mark, and the harm to the goodwill associated with the MODERN

BCAA® mark from Hi-Tech’s unlawful conduct.

       8.      That this Court order disgorgement and/or restitution of Hi-Tech’s profits to

Modern Sports Nutrition.

       9.      That Modern Sports Nutrition be awarded its reasonable costs and attorneys’ fees.

                                                  39
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19             Page 40 of 42 PageID 177



      10.    That Modern Sports Nutrition be awarded such other and further relief as the

Court may deem equitable.


 Dated: November 26, 2019                 By: /s/ Thomas R. (Dan) Cushing
                                             Thomas R. (Dan) Cushing

                                          Thomas R. (Dan) Cushing
                                          JONES DAY
                                          2727 N. Harwood St.
                                          Dallas, TX 75201
                                          Telephone: (214) 969-4527
                                          Facsimile:     (214) 969-5100
                                          E-mail: tcushing@jonesday.com


                                          Meredith M. Wilkes (pro hac vice motion to be
                                          filed)
                                          JONES DAY
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          Telephone: (216) 586-7231
                                          Facsimile:    (216) 579-0212
                                          E-mail: mwilkes@jonesday.com

                                          Anna E. Raimer (pro hac vice motion to be filed)
                                          JONES DAY
                                          717 Texas, Suite 3300
                                          Houston, Texas 77002
                                          Telephone: (832) 239-3939
                                          Facsimile: (832) 239-3600
                                          E-mail: aeraimer@jonesday.com

                                          Attorneys for Defendant/Counterclaimant
                                          Modern Sports Nutrition, LLC




                                             40
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                   Page 41 of 42 PageID 178



                                  DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Modern Sports Nutrition

hereby demands a trial by jury on all issues triable in this action.




 Dated: November 26, 2019                              By: /s/ Thomas R. (Dan) Cushing
                                                          Thomas R. (Dan) Cushing

                                                       Thomas R. (Dan) Cushing
                                                       JONES DAY
                                                       2727 N. Harwood St.
                                                       Dallas, TX 75201
                                                       Telephone: (214) 969-4527
                                                       Facsimile:     (214) 969-5100
                                                       E-mail: tcushing@jonesday.com


                                                       Meredith M. Wilkes (pro hac vice motion to
                                                       be filed)
                                                       JONES DAY
                                                       901 Lakeside Avenue
                                                       Cleveland, Ohio 44114
                                                       Telephone: (216) 586-7231
                                                       Facsimile:    (216) 579-0212
                                                       E-mail: mwilkes@jonesday.com

                                                       Anna E. Raimer (pro hac vice motion to be
                                                       filed)
                                                       JONES DAY
                                                       717 Texas, Suite 3300
                                                       Houston, Texas 77002
                                                       Telephone: (832) 239-3939
                                                       Facsimile: (832) 239-3600
                                                       E-mail: aeraimer@jonesday.com

                                                       Attorneys for Defendant/Counterclaimant
                                                       Modern Sports Nutrition, LLC




                                                  41
  Case 3:19-cv-02639-X Document 5 Filed 11/26/19                  Page 42 of 42 PageID 179



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of November, 2019, I electronically filed the foregoing

document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

being served this day on all attorneys of record via the transmission of Notices of Electronic Filing

generated by CM/ECF.


 Dated: November 26, 2019                          Respectfully submitted,


                                                   /s/ Thomas R. (Dan) Cushing

                                                   Attorney for Defendant
                                                   Modern Sports Nutrition, LLC




                                                 42
